DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is dependent on itself thereby causing the claim to be indefinite. In the interest of advancing prosecution Claim 11 is interpreted as is amended to depend from Claim 9.
Claims 12-14 are rejected due to their dependency from Claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 6,525,297) in view of Fujii (US 9,791,084).
Regarding Claim 1, Doherty discloses a nozzle assembly 1, comprising: a nozzle shell 3; an insulator 75 positioned within the shell; and a nozzle insert 73 positioned within the insulator, wherein the nozzle insert comprises: a first surface 81; and threads 91 to engage a second type of gas diffuser assembly 23.

    PNG
    media_image1.png
    572
    1472
    media_image1.png
    Greyscale

However, Doherty does not disclose a first surface configured to frictionally engage a first type of gas diffuser assembly.
Nonetheless, with reference to Fig. 2, Fujii teaches a connection/joint/coupling element 3 comprising both a threaded coupling 32 and a frictionally engaged coupling (see 5, 6) wherein a first surface 33a is configured to frictionally engage a first type of assembly (see again 5).

    PNG
    media_image2.png
    479
    543
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Doherty wherein said first surface is configured to frictionally engage a first type of gas diffuser assembly as taught and/or suggested by Fujii, since additionally providing a first surface configured to frictionally engage a first type of gas diffuser assembly would provide a more secure connection between said insert and said gas diffuser assembly by preventing or, at a minimum, minimizing the likelihood of a loosening of the threaded coupling (see Fujii, col. 3, lines 52-54: “…the engagement portion is moved over the projection portion, thereby preventing the union nut from being loosened.”).  
Regarding Claim 2, Doherty discloses wherein the threads 91 are formed in a wall of the nozzle insert 73 and are configured to mate with and engage complementary screw threads 101 of the second type of gas diffuser assembly.
Regarding Claims 3 and 7, with reference to Figs. 3 and 4, Doherty discloses wherein the nozzle insert comprises a shoulder formed in the wall between the threads and the first surface (indicated in annotated Fig. 3 below; see also Fig. 1), wherein the shoulder is configured to abut a complementary front shoulder of the first type of gas diffuser assembly or the second type of gas diffuser assembly (indicated in annotated Fig. 4 below; see also Fig. 1), and wherein the nozzle insert further includes a rear end 87 configured to abut a rear shoulder 97 of the first type of gas diffuser assembly or the second type of gas diffuser assembly.

    PNG
    media_image3.png
    550
    1179
    media_image3.png
    Greyscale

Regarding Claim 4, Doherty discloses wherein the nozzle insert comprises a bore extending from a front end of the nozzle insert to a rear end of the nozzle insert (see 89), wherein the threads 91 comprise a major diameter 94 and a minor diameter (not referenced
Regarding Clam 5, Doherty discloses wherein the first surface 81 is toward the rear end of the nozzle assembly relative to the threads 91, and the first diameter is larger than the major diameter and the minor diameter of the threads (see Doherty, col. 6, lines 11-13: “The major diameter 105 of the diffuser thread is slightly less than the insert inner diameter 81.”).
Regarding Clam 8, Doherty in view of Fujii discloses wherein the first surface (Doherty, 81) is further configured to frictionally engage the second type of gas diffuser assembly when the threads are engaged to the second type of gas diffuser assembly, such that both the threads and the first surface resist disengagement of the gas diffuser assembly from the nozzle assembly (the dual engagement arrangement, i.e. both threaded and frictional engagement, is taught by Fujii; see the discussion of Claim 1 above).
Regarding Claims 9 and 10, Doherty in view of Fujii discloses the claimed subject matter as is evident from the discussion of Claims 1-5 and 7-8 above. In the interest of brevity the parallel claim limitations and the obviousness rationale for combining the teachings of the references will not be repeated here.
Regarding Claim 11, Doherty discloses at col. 1, lines 30-39 that “Prior nozzles assemblies can be classified in two categories: slip-on, and screw-on. In a slip-on nozzle assembly design, a formed retaining sleeve or retaining rings are used between the nozzle assembly and the diffuser. The diffuser may have grooves in an outer diameter that contain the retaining sleeve or rings. The retaining sleeve or rings create an interference fit between their outer diameters and the inner diameter of the nozzle assembly. The nozzle assembly is forced over the retaining sleeve or rings to create a frictional force that holds the nozzle assembly to the diffuser.” Therefore, it would have been obvious to one having ordinary skill in the art 
Regarding Claims 15-17 and 20, Doherty in view of Fujii discloses the claimed subject matter as is evident from the discussion of Claims 1-5 and 7-11 above. In the interest of brevity the parallel claim limitations and the obviousness rationale for combining the teachings of the references will not be repeated here.
Regarding Claim 18, Doherty in view of Fujii discloses wherein the nozzle insert (Doherty, 73) includes a rear end and a front end, wherein the engaging surface (81 in view of Fujii) is toward the rear end of the nozzle insert relative to the threads 91.
However, Doherty in view of Fujii does not disclose wherein the compressible member engages the engaging surface toward the shoulder of the nozzle insert, relative to the rear end.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Doherty in view of Fujii wherein the compressible member engages the engaging surface toward the shoulder of the nozzle insert, relative to the rear end, since it has been held that rearranging parts of an invention (i.e., the particular location of the frictional engagement along said engaging surface) involves only routine skill in the art. In re Japikse.
Claims 6, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Doherty in view of Fujii as applied to the parent claim above, and further in view of Koditkar (US 2015/0152985 A1).
Regarding Claim 6,  Doherty in view of Fujii discloses the limitations of the parent claim but does not disclose wherein the first surface is toward the front end of the nozzle assembly relative to the threads, and the first diameter is smaller than the major diameter and the minor diameter of the threads.
Nonetheless, with reference to Figs. 6A and 6B below, Koditkar teaches a connection wherein a first surface (see 108) is toward the front end of the assembly relative to threads 102, and a first diameter (i.e., the diameter formed by element 108) is smaller than the major diameter and the minor diameter of the threads (i.e., the outer diameter of tube 110 must be smaller than the major and minor diameter of the threads 102 in order to allow insertion of said tube 110 past the threads 102, and the inner diameter of element 108 engages tube 110 in order to hold said tube in place, thus the first diameter is smaller than the major diameter and the minor diameter of the threads).

    PNG
    media_image4.png
    415
    1076
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Doherty in view of Fujii wherein the first surface is toward the front end of the nozzle assembly relative to the threads, and the first diameter is smaller than the major diameter and the minor diameter of the threads as taught and/or suggested by Koditkar, since such a modification would simply relocate the frictional engagement portion of said insert and it has been held that rearranging parts of an invention (i.e., reversing the position of said first surface relative to the threads) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Regarding Claim 12, Doherty in view of Fujii discloses wherein the gas diffuser assembly 1 comprises a first gas diffuser assembly having the first coupling mechanism (i.e., a threaded coupling).
However, Doherty in view of Fujii does not disclose wherein the method further comprises: uncoupling the first gas diffuser assembly from the nozzle assembly; and coupling the nozzle assembly to a second gas diffuser assembly having the second coupling mechanism.
Nonetheless, with reference to Figs. 6A & 6B, Koditkar teaches a coupling method comprising: uncoupling a first element (120) from the assembly (100); and coupling the assembly to a second element (110) having a second coupling mechanism (see at least 108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Doherty in view of Fujii wherein the method further comprises: uncoupling the first gas diffuser assembly from the nozzle assembly; and coupling the nozzle assembly to a second gas diffuser assembly having the second coupling mechanism as taught and/or suggested by Koditkar, since such a modification would allow a 
Regarding Claim 13, Doherty in view of Fujii and Koditkar discloses the claimed subject matter. Please see the discussion of Claim 11 above.
Regarding Claim 14, Doherty in view of Fujii and Koditkar discloses the claimed subject matter. Fujii teaches the dual coupling mechanism. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Doherty wherein the first gas diffuser assembly also has the second coupling mechanism, such that the nozzle insert engages both the first coupling mechanism and the second coupling mechanism of the first gas diffuser assembly when the first gas diffuser assembly is coupled to the nozzle assembly as taught and/or suggested by Fujii, since additionally providing a second coupling mechanism to both threadingly and frictionally engage a first type of gas diffuser assembly would provide a more secure connection between said insert and said gas diffuser assembly by preventing or, at a minimum, minimizing the likelihood of a loosening of the threaded coupling (see Fujii, col. 3, lines 52-54: “…the engagement portion is moved over the projection portion, thereby preventing the union nut from being loosened.”).
Regarding Claim 19, Doherty in view of Fujii and Koditkar discloses the claimed subject matter. Koditkar teaches a connection wherein the engaging surface 108 is toward the front end of the assembly relative to threads 102. Doherty discloses/teaches a compressible retaining i.e., the particular location of the frictional engagement along said engaging surface) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799